DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-13, 19-20 in the reply filed on 10/04/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 14-18 directed to an invention non-elected without traverse.  Accordingly, claim 14-18 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 14-18 have been cancelled. 
Claim 2 has been amended and recites in part:
	“The device of claim 1, further comprising:”
Allowable Subject Matter
Claims 1-13, 19-20 are allowed. 
The following is an examiner's statement of reasons for allowance: 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a first power level semiconductor package coupled to the printed circuit board; at least one base-level voltage regulator module coupled to the first power level semiconductor package; and a first plurality of connection receptacles coupled to the base level voltage regulator module, wherein the connection receptacles are configured for connecting with a second level of voltage regulator module.  None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 19, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a first power level semiconductor package coupled to the printed circuit board; at least one base-level voltage regulator module coupled to the semiconductor package; and a plurality of connection receptacles coupled to the first voltage regulator module, wherein the connection receptacles are configured for connecting with a second level of voltage regulator module.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Lucero et al. (Pub. No. US 2021/0307189; Examiner’s Note: owned by same applicant) discloses a modular system having stackable voltage regulator modules.
Dunkel et al. (Pub. No. US 2017/0094792) discloses a plurality of circuit boards with components on each circuit board.
Kajio et al. (Pub. No. US 2014/0198471) discloses a plurality of circuit boards, each having a CPU, stacked together.
Jia (Pub. No. US 2014/0185214) discloses a stacked power module.
Li et al. (Patent No. US 6,597,062) discloses a stacked circuit board structure having voltage regulators.
Singer (Patent No. US 6,111,753) discloses multiple voltage regulator modules associated with multiple microprocessor modules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/            Examiner, Art Unit 2847                                                                                                                                                                                            /HOA C NGUYEN/Primary Examiner, Art Unit 2847